DETAILED ACTION
Allowable Subject Matter
Claims 3, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches a similar waterproofing membrane material, the prior art does not teach or reasonably suggest such a material have the specific compositions set forth in claims 3, 12, or 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harriett, US Pat. 4656062.
Regarding claims 1 and 14, Harriett teaches a sealing device for use as a waterproofing roof membrane comprising a flexible waterproof sheet material (corresponding to the claimed “waterproofing membrane”), a layer of a composite material (corresponding to the claimed “sealant layer”) comprising an elastomer, a polyolefin, and bentonite (i.e. a mineral filler) or other inorganic filler (col. 5 ln. 35-36), and an adhesive layer applied over a portion of the outer surface of the sealant layer; see Abstract, claims 1-5, and col. 12 ln. 29-34. The teachings of Harriett differ from the present invention only in that although Harriett teaches that the sealant layer composition may be a “soupy slurry” (i.e., a 
Regarding claim 2, Harriett teaches polybutalenes with a molecular weight of 300-2500 (col. 6 ln 34-39).
Regarding claim 4, although Harriett does not teach any specific percentage of the substrate to be covered by the composition, it would have been obvious to one of ordinary skill in the art to select an appropriate % coverage based on the intended use and desired geometry of the final product.  
Regarding claims 5-7, although Harriett does not teach any specific pattern or shape for the coating composition on the substrate, it would have been obvious to one of ordinary skill in the art to apply the composition in whatever shape or geometry was necessary based on the intended use and desired configuration of the final product. 
Regarding claim 8, although Harriett does not explicitly teach that the adhesive layer is partly embedded in the sealant layer, Harriett teaches spraying the adhesive onto a liquid or semi-liquid composition of the sealant material and rolling the resulting product into a roll, which one of ordinary skill in the art would expect to result in at least partial embedding of the adhesive layer in the sealant layer. 
Regarding claim 9, although Harriett does not teach any specific thickness, Harriett teaches that the composition may have “a desired thickness” based on the thickness between rollers (col. 11 ln. 13), and one of ordinary skill in the art would have understood the need to select an appropriate thickness based on the specific materials being used and the intended use of the final product. 
Regarding claim 10, Harriett teaches that the sealant composition may comprise 1-20 wt % elastomer, 10-64 wt % polyolefin, and 35-90 wt% mineral filler (claim 14), or alternatively up to 20% filler (col. 5 ln. 37). 
Regarding claim 11, Harriett teaches that the elastomer may be butyl rubber (Abstract). 
Regarding claim 13, although Harriett does not specifically teach that the adhesive is a pressure sensitive adhesive, it would have been obvious to one of ordinary skill in the art to select an appropriate type of adhesive based on the intended installation method of the product. 
Regarding claim 15, Harriett teaches a thickness of 3-50 mils (0.08-1.27 mm) (col. 18 ln. 34-36). 
Regarding claim 17, the teachings of Harriett differ from the present invention only in that Harriett does not teach a step of heating the adhesive sealant prior to application. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate temperature for application of the sealant, and one of ordinary skill in the art would have understood that the temperature of the composition would likely affect the properties of the composition during application. 
Regarding claims 18 and 19, Harriett teaches that the product is intended to be applied to a substrate (Abstract, col. 1 ln. 37-43). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785